Henderson, J.,
dissenting. — These exceptions involve the interpretation of the word “advances” in the eighth paragraph of the will, which reads as follows:
"... I forgive my son Kearsley . . . any advances which may be charged against . . . [him] upon my books as of the date of this will.”
*716I agree with the majority opinion that the word “advances” primarily relates to both debts and advancements. I can find no justification for interpreting this word in its secondary meaning, i. e., limiting it to advancements alone. In the absence of such justification, the primary meaning of this word should prevail, i. e., loans and advancements.
Furthermore, in that advancements are not deducted from legacies, the word “advances” as used in the will means nothing unless it relates to loans.
I would dismiss the exceptions.